Citation Nr: 1326895	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1965 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2006, the RO denied service connection for bilateral hearing loss.  The Veteran did not timely disagree and the decision became final.  

2.  Evidence added to the record since the last final denial of entitlement to service connection for bilateral hearing loss in November 2006 includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2006 decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).   In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In November 2006, the RO denied service connection for bilateral hearing loss and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA treatment records and VA examination reports.  The service records and VA records contained no findings of a hearing loss.  The VA examination in January 2005 showed hearing loss in both ears; however the examiner found the hearing loss was not related to service.  

Evidence added to the record since the last final denial consists of private treatment records dated from 1996 to 2010.  These records are new since they were not previously of record at the time of the previous decision.  Among these records is a March 2010 audiogram and statement from a private M.D. in which he states that in the 1966-1967 time frame, the Veteran had an incoming shell land on his bunker when he was a young artillery man.  The Veteran reported being dazed for a few days.  It was noted that he was in a 175 mm battery and was exposed to this daily.  It was stated that the audiogram showed severe mid and high frequency hearing loss in both ears.  He also reported that these follow the noise exposure pattern described historically.  The audiogram shows bilateral defective hearing by VA standards in both ears.  This evidence is material because it suggests a relationship between the current hearing loss disability and noise exposure in service. 

The evidence submitted by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened; to this extent the claim is granted.  


REMAND

The Veteran claims that service connection is warranted for bilateral hearing loss due to exposure to noise in service.  He reports that he served in combat in Vietnam and had noise exposure due to heavy artillery.  The record reveals that exposure to combat by the Veteran's unit has been confirmed.  

There is conflicting evidence regarding the etiology of the Veteran's current hearing loss.  A VA examiner has stated in January 2005, that the hearing loss was not related to service.  The examiner based that finding in part on a finding that there was no indication of hearing loss in service or at service separation.  The fact that the Veteran's hearing was normal at discharge in and of itself is not dispositive as to whether the current hearing loss is related to service.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley  are consistent with 38 C.F.R. § 3.303(d)  which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d) (2011).  Further a private examiner who is an M.D. has associated the current hearing loss with service in a March 2010 statement.  He states that in the 1966-1967 time frame, the Veteran had an incoming shell land on his bunker when he was a young artillery man.  The Veteran reported being dazed for a few days.  It was noted that he was in a 175 mm battery and was exposed to this daily.  It was stated that the audiogram showed severe mid and high frequency hearing loss in both ears.  He also reported that these follow the noise exposure pattern described historically.  

A remand is warranted for Veteran's claim of entitlement to service connection, because clarification is needed regarding a private medical examination that was submitted by in support of his claim.  Savage v. Shinseki, 24 Vet. App. 259   (2011).   The examination report did not indicate whether a controlled speech discrimination test, using the Maryland CNC word list, was done.  Id.  VA should request that the private medical provider identify whether speech discrimination testing utilizing the Maryland CNC speech recognition test was employed and whether the examiner who provided the result was licensed in Texas with authority to practice as an audiologist.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After securing the necessary authorization from the Veteran, the AOJ should contact the private medical doctoer who rendered the March 2010 opinion.  The doctor should be asked to clarify his statement that that the audiogram showed severe mid and high frequency hearing loss in both ears and that these follow the noise exposure pattern described historically.  The examiner should be requested to provide a full explanation for the opinion rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach the opinion.  Also request that he describe whether speech discrimination testing was performed, what the results were, and if so whether the Maryland CNC speech recognition test was utilized.  In addition, he should state whether the examiner who provided the test in February 2011 was licensed by Texas authorities to practice as an audiologist. 

Document all steps taken to obtain clarification and include any responses in the Veteran's VA claims folder.  If, after making reasonable efforts to obtain clarification, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the clarification the AMC was unable to obtain; (b) briefly explain the efforts that the AMC made to obtain the clarification; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the requested evidence. The Veteran must then be given an opportunity to respond.

3.  The Veteran should be afforded an examination to ascertain the nature and etiology of his hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

The examiner is requested to and offer comments and an opinion as to whether any currently diagnosed hearing loss is related to noise the Veteran reports he was exposed to during service or is otherwise related to service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


